                                         Case 5:20-mc-80152-WHO Document 38 Filed 10/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE APPLICATION OF LATVIA MGI                     Case No. 20-mc-80152-WHO (TSH)
                                         TECH SIA, ET AL,
                                   8
                                                         Petitioners.                        DISCOVERY ORDER
                                   9
                                                                                             Re: Dkt. No. 1
                                  10

                                  11

                                  12
Northern District of California




                                                Petitioners Latvia MGI Tech SIA, et al., petition this Court for an order pursuant to 28
 United States District Court




                                  13
                                       U.S.C. § 1782(a) granting leave to serve a subpoena on Illumina, Inc., for use in pending foreign
                                  14
                                       litigations. Illumina does not oppose issuance of the subpoena, provided that all objections to the
                                  15
                                       subpoena that it might have raised in opposition to the application or regarding the scope or
                                  16
                                       contents of the subpoena may be raised once the subpoena has been served (ECF No. 19) – a
                                  17
                                       condition the Court accepts.
                                  18
                                                The petition is GRANTED. Petitioners are authorized to serve on Illumina, Inc., the
                                  19
                                       subpoena attached as Exhibit 2 to the declaration of Joseph Milowic III. Petitioners are permitted
                                  20
                                       to share any discovery obtained pursuant to this Order with their co-parties in the foreign
                                  21
                                       litigations that were identified in the memorandum of law filed in support of the application. ECF
                                  22
                                       No. 2.
                                  23
                                                IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: October 6, 2020
                                  26
                                  27                                                                 THOMAS S. HIXSON
                                                                                                     United States Magistrate Judge
                                  28
